 AL TATTI,INCORPORATED167other rights and privileges,and make him whole for any loss of pay sufferedas a result of our discrimination against him.WE WILL makewhole CharlesWilliams for any loss of pay suffered as aresult of our discrimination against him.WE WILLNOT interrogate our employees concerning their union activities.WE WILL NOTthreaten employees with discharge or reprisals for engagingin union activity.WE WILL NOTengage in surveillance of union activities.WE WILL NOT in any othermanner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form,join, orassist any labor organization,to join or assist theabove-named Union, tobargain collectivelythrough representativesof theirown choosing,to engagein concerted activities for the purpose of collective bargainingor other mutualaid or protection,or to refrainfromany or all such activities,except to theextentthatsuchrightmaybe affectedby anagreement requiring membershipin a labor organization as a condition of employment, as authorized in Section8(a) (3) of the National Labor Relations Act.All ouremployees are free to become or remain,or refrain from becoming orremaining,membersof theabove-namedor any other labororganization.ATLANTIC FuRNrruanPRODUCTSCO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remainpostedfor 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employeesmay communicatedirectly with the Board'sRegionalOffice (707 NorthCalvert Street,Baltimore2,Maryland; Telephone Number, Plaza 2-8460) if theyhave anyquestion concerning this notice or compliancewithitsprovisions.Al Tatti,IncorporatedandInternational Association of Ma-chinists,AFL-CIO.Case No. 21-CA-4472.Marcia 9, 1962DECISION AND ORDEROn December 29, 1961, Trial Examiner Eugene K. Kennedy is-sued his Intermediate Report herein, finding that the Respondent en-gaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the Intermediate Report attached hereto.Thereafter, theRespondent filed exceptions to the Intermediate Report and a support-ing brief, and the General Counsel filed a brief in support of theIntermediate Report.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record.The Board affirms the Trial Ex-aminer's rulings and adopts his findings, conclusions, and recom-mendations, as modified herein.The complaint alleged that Respondent violated Section 8(a) (1),(3) , and (5) by unlawfully interrogating and threatening its em-ployees over their interest in the Union, by discriminatorily discharg-ing employees Werner Berg and George Filbig, and by refusing torecognize the Union as exclusive representative of its shop employees136 NLRB No. 17. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDeven though it had no good-faith doubt of the Union's majoritystatus.Respondent is engaged in the sale and servicing of Volkswagenautomobiles in Downey, California.The employees involved here areemployed in its service shop.Early in 1961, Berg and Filbig beganspeaking to their fellow shop employees about joining a union. Somemonths later, at a union meeting, 7 out of a maximum of 11 employeesin the shop signed authorization cards on behalf of the ChargingUnion, International Association of Machinists, AFL-CIO.OnJune 19, the TAM wrote the Respondent that it represented a major-ity of its shop employees and requested a bargaining meeting.Theletter was received the next day by Clarence McCall, who was tem-porarily in charge of Respondent's operations while its president, AlTatti, was away on an extended vacation.McCall referred the letterto a labor-management consultant, but no answer was given theUnion.On June 21, the TAM filed a Board petition for an electionamong the shop employees.Al Tatti returned from his vacation onor about July 15 and, on July 18, Berg and Filbig were discharged.The following Monday, Berg and Filbig reported to the shop in re-sponse to Supervisor Lauer's request to do so, and were to] d by Tattithat they could return to work if they would sign a paper stating thatthey had been fired for drinking beer on the job and if they waivedthe backpay which they had lost. They refused to return under theseconditions, but resumed their employment for Respondent the follow-ing day, after Tatti informed them that they could return withoutany stipulations on their part.1.We agree with the Trial Examiner that the threats by Respond-ent set out in the Intermediate Report constitute violations of Section8(a) (1).We also agree that the interrogations by Respondent setout 'in the Intermediate Report constitute violations of Section 8(a)(1) in the context of the aforementioned threats and Respondent'sother unfair labor practices to be discussedinfra.All but one ofthese instances of interrogation occurred after the discharge of Bergand Filbig.We find that they establish Respondent's opposition torecognition of the Union's majority status.'Lauer's inquiry of Bergon June 30, 1961, as to why the employees were joining the Union,and his further remark that the Union would do the employees nogood, also indicate Respondent's antiunion motivation in dischargingBerg and Filbig.2.The record clearly indicates that Berg and Filbig were the in-stigators of the Union's campaign among the shop employees.We'Before the 6-month period preceding the filing of the charge herein Supervisor Meeks,during the course of a meeting of the shop employees answered Berg's query as to whyRespondent paid its mechanics on a commission basis by saying that it was to keep waeestandards up and keen the union outWe rely on this statement only as it reveals theRespondent's oppositionto having aunion represent its employees. AL TATTI, INCORPORATED169find that Respondent was aware of their activities in view of Super-visorMeeks' statement to an employee who had just returned fromvacation that, during his absence, two employees who had been tryingto form a union had been discharged; Lauer's interrogation of Bergon June 30; and the patent pretext for their discharge, manifested bythe almost immediate offer to reinstate them if they would only admitthat they had been discharged for thereasonput forward byRespondent 23.We find no merit in Respondent's contention that the filing of thepetition, subsequently withdrawn before the election, relieved it ofan obligation to bargain pursuant to the written request of the Unionwhich was received on June 20 .1 The Union enjoyed a clear majorityas of that date and Respondent never asserted any doubt as to theUnion's majority status.Furthermore, the discharge of Berg andFilbig and its unlawful interrogation and threats indicate that Re-spondent's intention in failing to bargain was to gain time in whichto undermine the Union's majority status.4 In coming to this con-clusion, we do not rely solely on the fact, which the Trial Examinercites, that Respondent failed to reply to the Union's request for ne-gotiation.Standing alone, it would not persuade us that Respondentacted in bad faith.ORDERThe Board adopts the Recommended Order of the Trial Examineras its Order.5MEMBER RODGERS took no part in the consideration of the above De-cision and Order.2 Respondent asserts that it discharged Berg and Filbig for drinking beer in the shopBerg,Filbig,and a third employee,Spitznagel,were admittedly drinking beer on Tuly 18after the close of working hours.We are satisfied that this was not an unusual occur-rence and had even been done in the past in the presence of supervisorsMoreover, afterdischarging Berg and Filbig for this alleged offense, Tatti was told that Spitznagel hadalso been drinking beer but took no disciplinary action against him8 Arts & Crafts Distributors,Inc,132 NLRB 166.4 Arts it Crafts Distributors,Inc, supra5 The following is to be inserted in the notice below the sentence beginning"This noticemust remain posted .": Employees may communicate directly with the Board'sRegionalOffice,Eastern Columbia Building, 849 South Broadway, Los Angeles, California, Tele-phone Number Richmond 9-4711, Extension 1031, if they have any questions concerningthis notice or compliance with its provisionsINTERMEDIATEREPORT ANDRECOMMENDED ORDERSTATEMENT OF THE CASEThis case involves questions as to whetherAl Tatti,Incorporated,herein calledRespondent,unlawfully interfered with the rights of his employees to join Interna-tional Association of Machinists,AFL-CIO,herein called the Union,and unlaw-fully discharged two employees,as well as failing to bargain in good faithwith theUnion,therebyviolating Section 8(a)(1), (3), and(5) of the National LaborRelations Act, herein called theAct.A hearingin this matter was conducted inLos Angeles,California,on October 2, 3, 4, and 5, 1961.Upon the entire record, consideration of briefs submitted,and my observation ofthe witnesses,I make the following: 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANY; LABOR ORGANIZATION INVOLVEDRespondent is engaged in the sale and service of Volkswagen automobiles inDowney, California. It is a California corporation with its principal office and placeof business in Downey, California, and during the past 12 months has made retailsales of products valued in excess of $500,000 and has purchased goods for resalevalued in excess of $50,000 which originated outside the State of California. It isengaged in commerce and in a business affecting commerce within the meaningof the Act.International Association of Machinists, AFL-CIO, is a labor organization withinthe meaning of the Act.II.THE ISSUESThe issues presented may be summarized as follows: (1) At all material timesherein, did the Union represent a majority of the employees in an appropriate unit?(2) Did Respondent through its responsible agents make unlawful statements aimedat preventing the exercise of Section 7 rights of its employees? (3) Were employeesWerner Berg and George Filbig discharged by the Respondent because of its anti-union motivation? and (4) Did Respondent breach its obligation to bargain withthe Union by the discharge of Filbig and Berg and by its failure to meet with theUnion pursuant to the Union's request for negotiations?III.THE EVENTSEarly in 1961, Werner Berg and George Filbig, employed as mechanics byRespondent, commenced speaking to the other employees about organizing a union.Approximately in April 1961, they met with Charles Edwards, a representative ofthe Union, and informed him of their desire to become organized because of theworking conditions maintained by Respondent.Approximately 11/z months later,there was a meeting of Respondent's employees held by the Union, and 7 employeesout of a maximum bargaining unit of 11 signed union authorization cards. Follow-ing this, on June 19, 1961, Charles Edwards, representative of the Union, addresseda letter to Respondent advising Respondent that the Union represented a majorityof its employees in the service department and requested Respondent to notify hisoffice as to the time and place when a meeting could occur.At this time Al Tatti,the president and apparently principal owner of the Respondent, was out of thecountry and Clarence McCall, whom he had left in charge of his business, turnedthe letter of June 19, 1961, over to a labor-management consultant.Respondentdid not reply orally or by writing to the request for a meeting that the Uniondirected to it on June 19, 1961.On June 21, 1961, Mr. Aycock, a Grand Lodge representative of the Union, fileda petition for certification with the National Labor Relations Board.This petitionwas withdrawn on July 21, 1961, approximately 3 days after the discharge ofWerner Berg and George Filbig.These employees were discharged when AlbertLauer,Respondent's sales manager, in company with Tatti, went out into theservice area where Filbig and Berg were present.The time was after 5:10 pm.Five n.m. was the customary time for the mechanics to end the workdayBergand Filbig were both discharged at this time for allegedly drinking beer.Furtherdetails of this event and its significance will be considered herein in connection withthe question of whether Berg and Filbig were discriminatorily discharged.On the Monday morning following their discharge, Berg and Filbig reported towork at Respondent's premises because they had been asked to do so by Lauer onthe previous Saturday evening.'On this occasion Tatti advised Berg and Filbig they could return to work if theywould sign a paper or stipulation that they were fired for drinking on the job andthat they did not expect backpay.Berg and Filbig refused to return to work underthose conditions and that evening they received the following telegram from Tatti:"NEW DEVELOPMENTS SEE ME TODAY ABOUT JOB. AL TATTI."1 Tattl denied that he instructed Lauer to have Berg and Filbig recalled.AlthoughLauer testified for Respondent he did not deny that he told Berg, as Berg credibly testi-fied,"Werner, I believe that we want you back.We want you back." I said, "Whatabout brother George1"He says, "Well, we want you both backWhy don't you comedown on Monday and talk to Mr Al Tatti about this here'" Under all the circum-stances it is difficult to conceive of Lauer calling back Berg and Filbig, absent Tattl'sdirection. AL TATTI, INCORPORATED171Filbig and Berg went to Respondent's premisesthat evening and again saw Tattiabout 5:30 p.m., and Tatti then advised them they they could go back to work with"no stipulationsthistime."Berg and Filbig resumed their employment for Re-spondentand continued in such employment until the occasion of the hearing.A. Interference,restraint,and coercionOn June 30, 1961, Sales Manager Albert Lauer, a supervisor within the meaningof the Act, asked Berg "why we were joining the union" and then went on to state,in effect, that the Union would not do the employees any good.On July 26, 1961, employee LeRoy Vander Stroom was driving Tatti to anotherauto dealerto pick up his car.En route Tatti asked Vander Stroom who got theUnion started in the shop and also made a comment, as they approached the lot ofthe other dealer, that the employees there finally realized that the Union did notwork out for them.On August 16, 1961, Tatti told Willem Vander Stroom that mechanics could bereplaced if the Unioncame in,and also on another occasion he asked WillemVander Stroom how many people the Union had. Tatti then made some motionsapparently counting on his fingers and made the comment that "as long as we cankeep it that way they can't win."On September 23, 1961, in responseto aninquiry from Willem Vander Stroom,Perk Ogden, a supervisor of Respondent, stated that the Union would never get in,the reasonbeingthat "we could replace the mechanics." 2On July 31, 1961, employee Milton Tubbs returned from his vacation.He toldLouis Meeks that he had heard some fellows were fired while he was on vacation.Meeks replied it was true and the fired employees were trying to organizea union.I find that Tubbs' credited and uncontradicted testimony establishes that the servicemanager, Louis Meeks, a supervisor within the meaning of the Act, stated that Bergand Filbig were fired because they were trying to organize a union.It isfound that Lauer's inquiry from Bergas towhy hewas joiningthe Unioncoupled with the comment that the Union would not do the employees any good wasunjustified and unlawful interference.Of similar import is Tatti's inquiry fromLeRoy Vander Stroom as to who started the Union coupled witha commentthat theemployees of another employer finally realized that a union was not beneficial forthem.Also of similar import is Tatti's inquiry from Willem Vander Stroom as tohow many employees would support the Union coupled with his comment thatmechanics could be replaced if the Union were successful.Ogden's statement ofSeptember 23, 1961, to Willem Vander Stroom that the Union would never besuccessful because themechanicscould be replaced is found also to contain a threatof economic reprisal and by its nature would tend to inhibit the employees' right toorganize.Meeks' statement to Tubbs that Filbig and Berg were fired for trying to organizea union isanother obvious expression that constitutes unlawful restraint, interference,and coercion violative of the Act.B.Discharge of Berg and FilbigAs noted above, Meeks who was a responsible agent for Respondent on July 31,1961, stated that Filbig and Berg were fired because they were trying to organizea union.Without more this would establish aprima faciecase of discriminationagainst Berg and Filbig.A closer scrutiny of the events surrounding their dis-charge and the testimony concerning it bolsters the finding that there were antiunionconsiderations in Respondent's discriminatory discharge of Filbig and Berg.Respondent's answer pleads as an affirmative defense that these men were dis-charged for drinking alcoholic beverages on the premises during working hours.However, the record is clear and uncontradicted that beer was consumed on manyoccasions in the presence of Service Supervisors Meeks and Makepeace. In histestimony Tatti stated he insisted his supervisors report to him any infraction ofrules by employees and since the record is barren that drinking beer after workinghours had ever been considered an infraction of a rule, Tatti's claim that he told em-2 Lauer as well as President Patti and Supervisor Ogden denied any conversation orstatements held with Respondent's employees concerning the UnionIn crediting thetestimony of the General Counsel's witnesses, significant considerations include the appear-ance of candor and frankness with which they testified. Also a factor in crediting theGeneral Counsel's witnesses when in conflict with Respondent's witnesses are severalinstances of implausibility or conflict in Respondent's evidence which will be noted else-where herein 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees when he hired them never to drink on the premises is unpersuasive. Further,Tatti's claimthat he interviewed all employees personally and told them that drink-ing was not allowed on the premises as a matter of company policy is credibly con-tradicted.Bergcrediblytestified that he talked to Tatti for the first time in the shopwhen he was at work and that nothing was said about any rules against drinking.LeRoyVander Stroom credibly testified that he never had any conversation withTatti at all abouthis job or about drinking.The recordis clear that on many occasions prior toJuly 18,1961,the mechanicsand service department personnel had a can of beer on the premises on the comple-tionof their workin the presence of the service department supervisor.Further,in June 1961,the sales manager,Lauer,gave one of the employees enoughmoneyto buy a 6-packcarton of beer in exchange for afavor theydid him in chang-ing some seats after working hours. Since there were several employees and sinceLauer admittedthat he gavethe $1.50to just one of them,I find his testimony un-believablethat it waspurely atip and not coupled with a suggestionto buya 6-packcarton of beer, asthe General Counsel'switnesses asserted.On the eveningof July 18, after5 p.m., whenTattiand Lauer went into the servicedepartment,Tattitestified that it was necessary for him to go with Lauer to checka serial number against a record.Lauertestifiedthatitwas not necessary for twopeople to checka serial number against a record.At approximately 4:30 that after-noon,Berg passednear the vicinityof an area on Respondent's premises where SalesManager Lauer and Eddie Taylor, oneof Respondent'switnesses,were in conver-sation.Atthis timeLauer saidto Berg that he should be careful about his drink-ing and Berg repliedthat he hadnothing toworry aboutsince he never drank on thejob.Taylortestifiedthat Lauersaid at this time, "No drinking,boys."Despite this,shortly before 5 p.m., Taylor,after receiving an affirmative responseto his inquirybrought beer to Berg, Filbig,an employee,Spitznagel,and onefor himself.Thetestimonyof Berg andFilbig is creditedto the effectthat Taylordrank only a portionof the beer and hurriedlyleft, taking the remainderwith him in his car.AfterTaylor left, Tatti and Lauer appearedon the scene and when Berg lifted his can ofbeer, Tatti walked over and grabbedit from his hand and told him he was fired fordrinking on the jobAccordingto Berg, whenTattiwas informed that Berg hadcompleted his work, Tatti toldhim he was fired for drinking on the premises.At thistime ,Ifind thatBerg had the upper portionof his workclothes removed and hadcompletedhis day's work, contraryto any inference that mightbe contained in thetestimonyof Tatti and Lauer.Tatti and Lauer then conferred and Tatticame over to where Filbig was locatedand askedhim if he had drunk anybeer, andwhen Filbig told himthat he had,Tatti said that he was fired too.In summaryI find thaton the evening of July 18, 1961,Filbig and Berg had com-pleted theirwork andthere was no credible evidence establishing that Respondenthad a rule against drinkingbeeron the premises,but that in fact the practice hadbeen in effect for at least 2 years without being a subject of comment or criticism.Tatti's claim of this isrejected as beingincredible.Tatti's testimony that he hadnever heardof the machinists union after being in the automobile business for 5years furtherweakens thereliabilityof his testimony when it conflictswith thewitness ofthe GeneralCounsel.Since TattiadmittedthatBerg and Filbig were technically experienced employees,it is found that he had no reason to discharge them except for his opposition to theUnion.C. The failureto bargainPreliminarytomaking a resolution as towhetherRespondentviolated its obli-gations to bargain under theAct, afinding of an appropriate unit and majorityrepresentation must first be made.1.The appropriate unitRespondent'sanswer admits that the unit designated in the General Counsel'scomplaint is an appropriate unit.Thisunit as alleged is:All service department employees,including automotive mechanics,their ap-prentices and helpers,service salesmen,and countermen employed by Re-spondent at its Downey, California,facility, exclusive of all other employees,guards, and supervisors as definedin the Act.39The charge upon which this complaint was issued excludes the job classification of"lotboy"The complaint does not explicitly exclude the lotboy classificationEddie AL TATTI, INCORPORATED1732.The majorityquestionInasmuch as the maximum number of employees in the unit when the request tobargain was made was 11 and of that number the Union represented 7, I find thatthe record establishes without question that the Union represented a majority in theappropriate unit which includes the classification of lotboy.3.Events establishing a failure to bargainOn June 19, 1961, a letter signed by Charles Edwards, a union representative,advised Respondent that the Union represented a majority of its service departmentemployees and contained a request that the Respondent advise as to a convenienttime and place for commencing negotiations.On June 21, 1961, the Union's Grand Lodge representative, Aycock, filed with theNational Labor Relations Board a petition for the Union to be certified as themajority representative of Respondent's service department employees.Respondent did not reply at any time in any manner to the Union's request ofJune 19, 1961.The filing of the petition for certification did not relieve the Respond-ent of its obligation to meet with the majority representative of its employees. Itisnoted that the record does not contain any claim by Respondent that it failed torespond to this request because of doubt of the Union's majority.N.L.R.B. v. Inter-City Advertising Co., of Charlotte, N.C., Inc., et at.,190 F. 2d 420 (C.A. 4);N.L.R.B. v. Samuel J. Kobritz, d/b/a Star Beef Company,193 F. 2d 8 (C.A. 1).On July 21, 1961, the Union withdrew its petition for certification and after Bergand Filbig were discriminatorily discharged, I find that Respondent did not have agood-faith doubt as to the Union's majority at any time after it received the letterof June 19, 1961, requesting recognition .4The discharge of Berg and Filbig was, Ifind, a further manifestation of Respondent's rejection of the collective-bargainingprocess.Consequently the discharge of Berg and Filbig at a time the Union actuallyrepresented a majority and when the Respondent did not have a good-faith doubtas to majority representation also constitutes an unlawful failure to bargain.Sum-mit Mining Corporation,119 NLRB 1668, where at page 1674 the Board states:As was said inN.L R B. v. Entwistle Mfg. Co.,120 F. 2d 532, 536 (C.A. 4),an invalid discharge "goes to the very heart of the Act."A fundamental principle of the Act is that the inevitable effect of such a discharge is to restrainand coerce employees. It follows that the Respondent's conduct made a freeelection impossible.That being so, the Union had no realistic course of actionbut to withdraw its petition in the representation case and to have its majoritystatus determined in a complaint proceeding.SeeAielloDairy Farms,110NLRB 1365. In summary, I find that on September 21, 1956, the Respondentrefused to bargain collectively in violation of Section 8(a) (5) and (1) of theAct.In view of the foregoing, it is found that the Respondent violated its obligationto bargain under the statute by failing to reply to the Union's request for negotiationcontained in its letter of June 19, 1961, and by wrongfully discharging Werner Bergand George Filbig on July 18, 1961.Taylor, one of Respondent's witnesses, whom Respondent sought to have included in theunit, and the General Counsel, excluded, apparently fits the classification of lotboyHe isunder the supervision of the sales department manager and occupied primarily in cleaningthe premises and doing such work as changing tires and replacing or charging batterieson new and used cars Since the type of work he performs is more nearly akin to that ofservice department personnel, I find that the characterization of lotboy should be includedin the unit even though he is under the supervision of the manager of the sales depart-mentI do not find that the Union's failure to include the lotboy in its proposed unitrendered the unit defective since the variance between the requested unit and the appro-priate one was of a minor nature and would not of itself relieve Respondent from a dutyto bargain with the Union4Tatti, the president of Respondent, was out of the country from May until approxi-mately July 16.He left a Clarence McCall in charge of his business and McCall turnedover the request for recognition and a copy of the petition for certification to a labor-management consultantI do not find any circumstances present that would relieve theRespondent from responsibility of failing to answer the Union's request for recognition orat least to pursue a means of establishing the question of majorityRespondent insteadof this elected to engage in unfair labor practices having a tendency to reduce the majoritystatus of the Union. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDIV.THE REMEDYIn order to make effective the interdependent guarantees of Section 7 of theAct, it will be recommended that Respondent be ordered to cease and desist frominfringing in any manner upon the rights guaranteed in Section 7.N.L.R.B. v.Express Publishing Company,312 U.S. 426.CONCLUSIONS OF LAW1.Respondent, Al Tatti, Incorporated, is an employer within the meaning of theAct.2. International Association ofMachinists,AFL-CIO, is a labor organizationwithin the meaning of the Act.3.All servicedepartment employees,including automotivemechanics, theirapprentices and helpers, service salesmen, countermen, and lotboys employed byRespondent at its Downey, California, facility, exclusive of all other employees,guards, and supervisors as defined in the Act, constitute a unit appropriate for col-lective bargaining within the meaning of the Act.4.On June 19, 1961, the Union was, and at all times thereafter has been, theexclusive representative of all employees in such unit for the purposes of collectivebargaining.5.By unlawfully threatening and interrogating its employees Respondent hasviolated Section 8(a)(1) of the Act.6.By discriminatorily discharging George Filbig and Werner Berg on July 18,1961, Respondent violated Section 8(a)(3) and (1) of the Act.7.By failing to respond to the Union's request to negotiate and by dischargingGeorge Filbig and Werner Berg at a time when the Union represented a majorityof its employees in the above-described unit, Respondent violated Section 8(a)(5)and (1) of the Act.8.By the commission of the above violations of the Act, Respondent has engagedin and is engaging in unfair labor practices affecting commerce within the meaningof Section 8(a)(5), (3), and (1) and Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, it isrecommended that Al Tatti, Incorporated, Downey, California, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Unlawfully interrogating employees with respect to their union membership,threatening them with replacement, explicitly or implicitly, to discourage unionorganization, and informing the employees that discharges were caused by attemptsto organize a union.(b)Discouraging membership in International Association of Machinists, AFI-CIO, or in any other labor organization of its employees, by discharging, laying off,or refusing to reinstate any of its employees because of their concerted or unionactivities, or in any other manner discriminating in regard to their hire or tenure ofemployment or any term or condition of employment.(c)Refusing to bargain collectively with International Association of Machinists,AFL-CIO, as the exclusive representative of all employees in the appropriate unitset forth above.(d) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request, bargain collectively with International Association of Ma-chinists,AFL-CIO, as the exclusive representative of all employees in the aforesaidunit, and if an understanding is reached, embody such understanding in a signedagreement.(b)Make whole George Filbig and WernerBergfor any loss of wages occa-sioned by their unlawful discharge.(c)Preserve and, upon request,make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records. time-cards, personnel records and reports, and all other records necessary to establish theloss of wages suffered by Werner Berg and George Filbig.(d) Post in conspicuous places at its place of business in Downey, California,including all places where notices to employees customarily are posted, copies of AL TATTI, INCORPORATED175the notice attached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director for the Twenty-firstRegion,shall, after beingduly signed by Respondent's representative, be posted by it immediately upon receiptthereof, and maintained by it for at least 60 consecutive days thereafter.Reason-able steps shall be taken by the Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(e)Notify said Regional Director, in writing, within 20 days from the receiptof this Intermediate Report, what steps the Respondent has taken to complyherewith .651n the event that these recommendations be adopted by the Board, the words "ADecision and Ordei" shall be substituted for the words "The Recommendations of a TrialExaminer" in the notice In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."6 In the event that these recommendations be adopted by the Board, this provision shallbe modified to read. "Notify said Regional Director, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of theNational LaborRelations Board,and inorderto effectuate the policies of theNational LaborRelationsAct, wenotify our employees that:WE WILL NOTdiscourage membership in International Association of Ma-chinists,AFL-CIO,or in any other labor organization of our employees, bydiscriminatingwith regard to their tenure of employment or any term orcondition of employment.WE WILL NOTinterrogate our employees concerning their union activitieson behalf of International Association of Machinists,AFL-CIO,or any otherlabororganization of our employes,or threaten them in any manner violativeof Section 8 (a)( I).WE WILL NOTin any manner interferewith,restrain,or coerce our em-ployees in the exercise of their rights to self-organization, to form, join, or assistInternational Association of Machinists,AFL-CIO, orany other labor organi-zation, to bargain collectively through representativesof their ownchoosing,and to engage in concerted activities for the purpose of collective bargaining orothermutual aid or protection,or to refrain from any or all of such activities,except to the extent that such right may be affected by any agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a)(3) of the National Labor Relations Act.WE WILL,upon request, bargain collectivelywiththe InternationalAssocia-tion of MachinistsAFL-CIO,as the exclusive representative of all our em-ployees in the appropriate unitwithrespect to rates of pay, wages, hours ofemployment,and other conditions of employment,and if an understanding isreached embody such understanding in a signed agreement.The appropriateunit is:All service department employees,including automotive mechanics, theirapprentices and helpers,service salesmen and countermen,and lotboys em-ployed byRespondent at its Downey,California,facility, exclusive of allother employees,guards, and supervisors as definedin the Act.WE WILL make whole George Filbig and Werner Berg for any loss of earningsthey may have suffered as a result of our discrimination against them.All of our employees are free to become or remain or to refrain from becomingor remaining members in good standing of International Association of Machinists,AFL-CIO,or any other labor organization,except to the extent that this right maybe affected by an agreement in conformity with Section 8(a)(3) of the NationalLaborRelations Act, as amended.AL TArrI,INCORPORATED,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 days from the date hereof,and must not bealtered,defaced, or covered by any other material.